                 Case 3:20-cv-06053-RAJ Document 14 Filed 04/15/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                             UNITED STATES DISTRICT COURT
11                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
12
     TALAMEO S. ALAIMALEATA,
13
                                 Plaintiff,            Case No. C20-6053 RAJ
14
            v.                                         ORDER TO SHOW CAUSE RE:
15                                                     FAILURE TO FILE ANSWER
16 COMMISSIONER OF SOCIAL
     SECURITY,
17
                                 Defendant.
18
            Before the court is Plaintiff’s complaint seeking review of the Commissioner’s
19
     decision denying disability benefits. See Dkt. 4. Plaintiff filed proof of service
20 indicating service occurred on October 30, 2020. See Dkt. 6. The Commissioner was

21 required to serve an answer to the complaint within 60 days after service. See Fed. R.
     Civ. P. 12(a)(2). After receiving two extensions of time, the Commissioner was ordered
22
     to serve an answer by April 2, 2021. See Dkt. 10, 13. To date, the Commissioner has
23
     filed no answer.



     ORDER TO SHOW CAUSE RE: FAILURE TO FILE ANSWER - 1
             Case 3:20-cv-06053-RAJ Document 14 Filed 04/15/21 Page 2 of 2




 1         The Commissioner is hereby ordered to show cause on or before April 30, 2021,

 2 why this matter should not be remanded for failure to file an answer.

 3         DATED this 15th day of April, 2021.
 4

 5                                                  A
 6                                                  The Honorable Richard A. Jones
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER TO SHOW CAUSE RE: FAILURE TO FILE ANSWER - 2
